Exhibit 10.1

MOCON, INC.

2006 STOCK INCENTIVE PLAN

 

1.                                       Purpose of Plan.

 

The purpose of the MOCON, Inc. 2006 Stock Incentive Plan (the “Plan”) is to
advance the interests of MOCON, Inc. (the ”Company”) and its shareholders by
enabling the Company and its Subsidiaries to attract and retain qualified
individuals through opportunities for equity participation in the Company, and
to reward those individuals who contribute to the achievement of the Company’s
economic objectives.

 

2.                                       Definitions.

 

The following terms will have the meanings set forth below, unless the context
clearly otherwise requires:

 

2.1                                 “Board” means the Board of Directors of the
Company.

 

2.2                                 “Broker Exercise Notice” means a written
notice pursuant to which a Participant, upon exercise of an Option, irrevocably
instructs a broker or dealer to sell a sufficient number of shares or loan a
sufficient amount of money to pay all or a portion of the exercise price of the
Option and/or any related withholding tax obligations and remit such sums to the
Company and directs the Company to deliver stock certificates to be issued upon
such exercise directly to such broker or dealer or their nominee.

 

2.3                                 “Cause” means “cause” as defined in any
employment or other agreement or policy applicable to the Participant, or if no
such agreement or policy exists, will mean (i) dishonesty, fraud,
misrepresentation, embezzlement or deliberate injury or attempted injury, in
each case related to the Company or any Subsidiary, (ii) any unlawful or
criminal activity of a serious nature, (iii) any intentional and deliberate
breach of a duty or duties that, individually or in the aggregate, are material
in relation to the Participant’s overall duties, or (iv) any material breach of
any employment, service, confidentiality, non-compete or non-solicitation
agreement entered into with the Company or any Subsidiary.

 

2.4                                 “Change in Control” means an event described
in Section 14.1 of the Plan; provided, however, if distribution of an Incentive
Award subject to Section 409A of the Code is triggered by a Change in Control,
the term Change in Control will mean a change in the ownership or effective
control of the Company, or in the ownership of a substantial portion of the
assets of the Company, as such term is defined in Section 409A of the Code and
the regulations and rulings issued thereunder.

 

2.5                                 “Code” means the Internal Revenue Code of
1986, as amended (including, when the context requires, all regulations,
interpretations and rulings issued thereunder).

 

2.6                                 “Committee” means the group of individuals
administering the Plan, as provided in Section 3 of the Plan.

 

2.7                                 “Common Stock” means the common stock of the
Company, par value $0.10 per share, or the number and kind of shares of stock or
other securities into which such Common Stock may be changed in accordance with
Section 4.3 of the Plan.

 

2.8                                 “Disability” means the disability of the
Participant such as would entitle the Participant to receive disability income
benefits pursuant to the long-term disability plan of the Company or Subsidiary

 

1

--------------------------------------------------------------------------------


 

then covering the Participant or, if no such plan exists or is applicable to the
Participant, the permanent and total disability of the Participant within the
meaning of Section 22(e)(3) of the Code; provided, however, if distribution of
an Incentive Award subject to Section 409A of the Code is triggered by an
Eligible Recipient’s Disability, such term will mean that the Eligible Recipient
is disabled as defined by Section 409A of the Code and the regulations and
rulings issued thereunder.

 

2.9                                 “Eligible Recipients” means all employees
(including, without limitation, officers and directors who are also employees)
of the Company or any Subsidiary, and any non-employee directors, consultants,
advisors and independent contractors of the Company or any Subsidiary.

 

2.10                           “Exchange Act” means the Securities Exchange Act
of 1934, as amended.

 

2.11                           “Fair Market Value” means, with respect to the
Common Stock, as of any date: (i) the mean between the reported high and low
sale prices of the Common Stock at the end of the regular trading session, as
reported on the Nasdaq National Market System or on any national exchange (or,
if no shares were traded on such date, as of the next preceding date on which
there was such a trade); or (ii) if the Common Stock is not so listed, admitted
to unlisted trading privileges, or reported on any national exchange or on the
Nasdaq National Market System, the closing sale price as of such date at the end
of the regular trading session, as reported by the Nasdaq SmallCap Market, OTC
Bulletin Board, the Bulletin Board Exchange (BBX) or the Pink Sheets LLC, or
other comparable service (or, if no shares were traded or quoted on such date,
as of the next preceding date on which there was such a trade or quote); or
(iii) if the Common Stock is not so listed or reported, such price as the
Committee determines in good faith, and consistent with the definition of “fair
market value” under Section 409A of the Code.

 

2.12                           “Good Reason,” unless otherwise defined in an
agreement evidencing an Incentive Award, means the occurrence of any of the
following in connection with a Change in Control: (i) a substantial diminution
in the Participant’s authority, duties or responsibilities as in effect prior
to the Change in Control, (ii) a reduction by the Company in the Participant’s
base salary, or an adverse change in the form or timing of the payment thereof,
as in effect immediately prior to the Change in Control or as thereafter
increased, or (iii) the Company’s requiring the Participant to be based at any
office or location that is more than fifty (50) miles further from the office or
location thereof immediately preceding the Change in Control; provided, however,
Good Reason shall not include any of the circumstances or events described
above unless (A) the Participant has first provided written notice of such
circumstance or event to the Company or its successor and the Company or such
successor has not corrected such circumstance or event within thirty (30) days
thereafter; and (B) the Participant has not otherwise consented to the
occurrence in writing.

 

2.13                           “Incentive Award” means an Option, Stock
Appreciation Right, Restricted Stock Award, Stock Unit Award, Performance Award
or Stock Bonus granted to an Eligible Recipient pursuant to the Plan.

 

2.14                           “Incentive Stock Option” means a right to
purchase shares of Common Stock granted to an Eligible Recipient pursuant to
Section 6 of the Plan that qualifies as an “incentive stock option” within the
meaning of Section 422 of the Code.

 

2.15                           “Non-Statutory Stock Option” means a right to
purchase shares of Common Stock granted to an Eligible Recipient pursuant to
Section 6 of the Plan that does not qualify as an Incentive Stock Option.

 

2.16                           “Option” means an Incentive Stock Option or a
Non-Statutory Stock Option.

 

2

--------------------------------------------------------------------------------


 

2.17                           “Participant” means an Eligible Recipient who
receives one or more Incentive Awards under the Plan.

 

2.18                           “Performance Award” means a right granted to an
Eligible Recipient pursuant to Section 10 of the Plan to receive an amount of
cash, a number of shares of Common Stock, or a combination of both, contingent
upon achievement of specified objectives during a specified period.

 

2.19                           “Previously Acquired Shares” means shares of
Common Stock that are already owned by the Participant or, with respect to any
Incentive Award, that are to be issued to the Participant upon the grant,
exercise or vesting of such Incentive Award.

 

2.20                           “Restricted Stock Award” means an award of shares
of Common Stock granted to an Eligible Recipient pursuant to Section 8 of the
Plan that are subject to restrictions on transferability and/or a risk of
forfeiture.

 

2.21                           “Retirement” means termination of employment or
service at age 55 or older and completion of at least ten years of continuous
service.

 

2.22                           “Securities Act” means the Securities Act of
1933, as amended.

 

2.23                           “Stock Appreciation Right” means a right granted
to an Eligible Recipient pursuant to Section 7 of the Plan to receive a payment
from the Company, in the form of shares of Common Stock, cash or a combination
of both, equal to the difference between the Fair Market Value of one or more
shares of Common Stock and a specified exercise price of such shares.

 

2.24                           “Stock Bonus” means an award of shares of Common
Stock granted to an Eligible Recipient pursuant to Section 11 of the Plan.

 

2.25                           “Stock Unit Award” means a right granted to an
Eligible Recipient pursuant to Section 9 of the Plan to receive the Fair Market
Value of one or more shares of Common Stock, payable in cash, shares of Common
Stock, or a combination of both, the payment, issuance, retention and/or vesting
of which is subject to the satisfaction of specified conditions, which
may include achievement of specified objectives.

 

2.26                           “Subsidiary” means any entity that is directly or
indirectly controlled by the Company or any entity in which the Company has a
significant equity interest, as determined by the Committee.

 

2.27                           “Tax Date” means the date any withholding tax
obligation arises under the Code for a Participant with respect to an Incentive
Award.

 

3.                                       Plan Administration.

 

3.1                                 The Committee. The Plan will be administered
by the Board or by a committee of the Board. So long as the Company has a
class of its equity securities registered under Section 12 of the Exchange Act,
any committee administering the Plan will consist solely of two or more members
of the Board who are “non-employee directors” within the meaning of Rule 16b-3
under the Exchange Act and who are “independent” as required by the listing
standards of the Nasdaq Stock Market (or other applicable market or exchange on
which the Company’s Common Stock may be quoted or traded). Such a committee, if
established, will act by majority approval of the members (but may also take
action by the written consent of a majority of the members of such committee),
and a majority of the members of such a

 

3

--------------------------------------------------------------------------------


 

committee will constitute a quorum. As used in the Plan, “Committee” will refer
to the Board or to such a committee, if established. To the extent consistent
with applicable corporate law of the Company’s jurisdiction of incorporation,
the Committee may delegate to any officers of the Company the duties, power and
authority of the Committee under the Plan pursuant to such conditions or
limitations as the Committee may establish; provided, however, that only the
Committee may exercise such duties, power and authority with respect to Eligible
Recipients who are subject to Section 16 of the Exchange Act. The Committee
may exercise its duties, power and authority under the Plan in its sole and
absolute discretion without the consent of any Participant or other party,
unless the Plan specifically provides otherwise. Each determination,
interpretation or other action made or taken by the Committee pursuant to the
provisions of the Plan will be conclusive and binding for all purposes and on
all persons, and no member of the Committee will be liable for any action or
determination made in good faith with respect to the Plan or any Incentive Award
granted under the Plan.

 

3.2                                 Authority of the Committee.

 


(A)                                  IN ACCORDANCE WITH AND SUBJECT TO THE
PROVISIONS OF THE PLAN, THE COMMITTEE WILL HAVE THE AUTHORITY TO DETERMINE ALL
PROVISIONS OF INCENTIVE AWARDS AS THE COMMITTEE MAY DEEM NECESSARY OR DESIRABLE
AND AS CONSISTENT WITH THE TERMS OF THE PLAN, INCLUDING, WITHOUT LIMITATION, THE
FOLLOWING:  (I) THE ELIGIBLE RECIPIENTS TO BE SELECTED AS PARTICIPANTS; (II) THE
NATURE AND EXTENT OF THE INCENTIVE AWARDS TO BE MADE TO EACH PARTICIPANT
(INCLUDING THE NUMBER OF SHARES OF COMMON STOCK TO BE SUBJECT TO EACH INCENTIVE
AWARD, ANY EXERCISE PRICE, THE MANNER IN WHICH INCENTIVE AWARDS WILL VEST OR
BECOME EXERCISABLE AND WHETHER INCENTIVE AWARDS WILL BE GRANTED IN TANDEM WITH
OTHER INCENTIVE AWARDS) AND THE FORM OF WRITTEN AGREEMENT, IF ANY, EVIDENCING
SUCH INCENTIVE AWARD; (III) THE TIME OR TIMES WHEN INCENTIVE AWARDS WILL BE
GRANTED; (IV) THE DURATION OF EACH INCENTIVE AWARD; AND (V) THE RESTRICTIONS AND
OTHER CONDITIONS TO WHICH THE PAYMENT OR VESTING OF INCENTIVE AWARDS MAY BE
SUBJECT; PROVIDED, HOWEVER, THAT NOTWITHSTANDING ANY OTHER PROVISION OF THE
PLAN: (A) ANY INCENTIVE AWARD OTHER THAN AN OPTION OR STOCK APPRECIATION RIGHT
WILL NOT VEST OR BECOME PAYABLE OVER A PERIOD OF LESS THAN THREE (3) YEARS FROM
THE DATE OF GRANT, IF VESTING OR PAYMENT IS BASED SOLELY UPON THE PASSAGE OF
TIME, AND WILL HAVE A PERFORMANCE MEASUREMENT PERIOD OF NOT LESS THAN ONE
(1) YEAR, IF VESTING OR PAYMENT IS BASED UPON SATISFACTION OF SPECIFIED
OBJECTIVES; AND (B) ALL INCENTIVE AWARDS GRANTED TO NON-EMPLOYEE DIRECTORS SHALL
BE GRANTED PURSUANT TO BONA FIDE FORMULAS OR POLICIES ESTABLISHED BY THE
COMMITTEE FROM TIME TO TIME FOR THE COMPENSATION OF SUCH DIRECTORS, AS A GROUP,
IN RESPECT OF SERVICE AS A NON-EMPLOYEE DIRECTOR, A MEMBER OF A COMMITTEE OF THE
BOARD OR CHAIR OF THE BOARD OR A COMMITTEE OF THE BOARD, AND THE COMMITTEE SHALL
NOT DISCRIMINATE AMONG INDIVIDUAL NON-EMPLOYEE DIRECTORS IN GRANTING OR
ESTABLISHING THE TERMS OF INCENTIVE AWARDS (EXCEPT TO THE EXTENT SUCH FORMULAS
OR POLICIES MAY BE MODIFIED FROM TIME TO TIME). IN ADDITION, THE COMMITTEE WILL
HAVE THE AUTHORITY UNDER THE PLAN IN ITS SOLE DISCRETION TO PAY THE ECONOMIC
VALUE OF ANY INCENTIVE AWARD IN THE FORM OF CASH, COMMON STOCK OR ANY
COMBINATION OF BOTH.


 


(B)                                 SUBJECT TO SECTION 3.2(D) OF THE PLAN, THE
COMMITTEE WILL HAVE THE AUTHORITY UNDER THE PLAN TO AMEND OR MODIFY THE TERMS OF
ANY OUTSTANDING INCENTIVE AWARD IN ANY MANNER, INCLUDING, WITHOUT LIMITATION,
THE AUTHORITY TO MODIFY THE NUMBER OF SHARES OR OTHER TERMS AND CONDITIONS OF AN
INCENTIVE AWARD, EXTEND THE TERM OF AN INCENTIVE AWARD, ACCELERATE THE
EXERCISABILITY OR VESTING OR OTHERWISE TERMINATE ANY RESTRICTIONS RELATING TO AN
INCENTIVE AWARD, ACCEPT THE SURRENDER OF ANY OUTSTANDING INCENTIVE AWARD OR, TO
THE EXTENT NOT PREVIOUSLY EXERCISED OR VESTED, AUTHORIZE THE GRANT OF NEW
INCENTIVE AWARDS IN SUBSTITUTION FOR SURRENDERED INCENTIVE AWARDS; PROVIDED,
HOWEVER THAT THE AMENDED OR MODIFIED TERMS ARE PERMITTED BY THE PLAN AS THEN IN
EFFECT AND THAT ANY PARTICIPANT ADVERSELY AFFECTED BY SUCH AMENDED OR MODIFIED
TERMS HAS CONSENTED TO SUCH AMENDMENT OR MODIFICATION.

 

4

--------------------------------------------------------------------------------


 


(C)                                  IN THE EVENT OF (I) ANY REORGANIZATION,
MERGER, CONSOLIDATION, RECAPITALIZATION, LIQUIDATION, RECLASSIFICATION, STOCK
DIVIDEND, STOCK SPLIT, COMBINATION OF SHARES, RIGHTS OFFERING, EXTRAORDINARY
DIVIDEND OR DIVESTITURE (INCLUDING A SPIN-OFF) OR ANY OTHER SIMILAR CHANGE IN
CORPORATE STRUCTURE OR SHARES; (II) ANY PURCHASE, ACQUISITION, SALE, DISPOSITION
OR WRITE-DOWN OF A SIGNIFICANT AMOUNT OF ASSETS OR A SIGNIFICANT BUSINESS;
(III) ANY CHANGE IN ACCOUNTING PRINCIPLES OR PRACTICES, TAX LAWS OR OTHER SUCH
LAWS OR PROVISIONS AFFECTING REPORTED RESULTS; (IV) ANY UNINSURED CATASTROPHIC
LOSSES OR EXTRAORDINARY NON-RECURRING ITEMS AS DESCRIBED IN ACCOUNTING
PRINCIPLES BOARD OPINION NO. 30 OR IN MANAGEMENT’S DISCUSSION AND ANALYSIS OF
FINANCIAL PERFORMANCE APPEARING IN THE COMPANY’S ANNUAL REPORT TO SHAREHOLDERS
FOR THE APPLICABLE YEAR; OR (V) ANY OTHER SIMILAR CHANGE, IN EACH CASE WITH
RESPECT TO THE COMPANY OR ANY OTHER ENTITY WHOSE PERFORMANCE IS RELEVANT TO THE
GRANT OR VESTING OF AN INCENTIVE AWARD, THE COMMITTEE (OR, IF THE COMPANY IS NOT
THE SURVIVING CORPORATION IN ANY SUCH TRANSACTION, THE BOARD OF DIRECTORS OF THE
SURVIVING CORPORATION) MAY, WITHOUT THE CONSENT OF ANY AFFECTED PARTICIPANT,
AMEND OR MODIFY THE VESTING CRITERIA OF ANY OUTSTANDING INCENTIVE AWARD THAT IS
BASED IN WHOLE OR IN PART ON THE FINANCIAL PERFORMANCE OF THE COMPANY (OR ANY
SUBSIDIARY OR DIVISION OR OTHER SUBUNIT THEREOF) OR SUCH OTHER ENTITY SO AS
EQUITABLY TO REFLECT SUCH EVENT, WITH THE DESIRED RESULT THAT THE CRITERIA FOR
EVALUATING SUCH FINANCIAL PERFORMANCE OF THE COMPANY OR SUCH OTHER ENTITY WILL
BE SUBSTANTIALLY THE SAME (IN THE SOLE DISCRETION OF THE COMMITTEE OR THE BOARD
OF DIRECTORS OF THE SURVIVING CORPORATION) FOLLOWING SUCH EVENT AS PRIOR TO SUCH
EVENT; PROVIDED, HOWEVER, THAT THE AMENDED OR MODIFIED TERMS ARE PERMITTED BY
THE PLAN AS THEN IN EFFECT.


 


(D)                                 NOTWITHSTANDING ANY OTHER PROVISION OF THIS
PLAN OTHER THAN SECTION 4.3, THE COMMITTEE MAY NOT, WITHOUT PRIOR APPROVAL OF
THE COMPANY’S SHAREHOLDERS, SEEK TO EFFECT ANY RE-PRICING OF ANY PREVIOUSLY
GRANTED, “UNDERWATER” OPTION OR STOCK APPRECIATION RIGHT BY:  (I) AMENDING OR
MODIFYING THE TERMS OF THE OPTION OR STOCK APPRECIATION RIGHT TO LOWER THE
EXERCISE PRICE; (II) CANCELING THE UNDERWATER OPTION OR STOCK APPRECIATION RIGHT
AND GRANTING EITHER (A) REPLACEMENT OPTIONS OR STOCK APPRECIATION RIGHTS HAVING
A LOWER EXERCISE PRICE; (B) RESTRICTED STOCK AWARDS; OR (C) STOCK UNIT AWARDS,
PERFORMANCE AWARDS OR STOCK BONUSES IN EXCHANGE; OR (III) REPURCHASING THE
UNDERWATER OPTIONS OR STOCK APPRECIATION RIGHTS AND GRANTING NEW INCENTIVE
AWARDS UNDER THIS PLAN. FOR PURPOSES OF THIS SECTION 3.2(D), OPTIONS AND STOCK
APPRECIATION RIGHTS WILL BE DEEMED TO BE “UNDERWATER” AT ANY TIME WHEN THE FAIR
MARKET VALUE OF THE COMMON STOCK IS LESS THAN THE EXERCISE PRICE OF THE OPTION
OR STOCK APPRECIATION RIGHT.


 


(E)                                  IN ADDITION TO THE AUTHORITY OF THE
COMMITTEE UNDER SECTION 3.2(B) OF THE PLAN AND NOTWITHSTANDING ANY OTHER
PROVISION OF THE PLAN, THE COMMITTEE MAY, IN ITS SOLE DISCRETION, AMEND THE
TERMS OF THE PLAN OR INCENTIVE AWARDS WITH RESPECT TO PARTICIPANTS RESIDENT
OUTSIDE OF THE UNITED STATES OR EMPLOYED BY A NON-U.S. SUBSIDIARY IN ORDER TO
COMPLY WITH LOCAL LEGAL REQUIREMENTS, TO OTHERWISE PROTECT THE COMPANY’S OR
SUBSIDIARY’S INTERESTS, OR TO MEET OBJECTIVES OF THE PLAN, AND MAY, WHERE
APPROPRIATE, ESTABLISH ONE OR MORE SUB-PLANS (INCLUDING THE ADOPTION OF ANY
REQUIRED RULES AND REGULATIONS) FOR THE PURPOSES OF QUALIFYING FOR PREFERRED TAX
TREATMENT UNDER FOREIGN TAX LAWS. THE COMMITTEE SHALL HAVE NO AUTHORITY,
HOWEVER, TO TAKE ACTION PURSUANT TO THIS SECTION 3.2(E): (I) TO RESERVE SHARES
OR GRANT INCENTIVE AWARDS IN EXCESS OF THE LIMITATIONS PROVIDED IN SECTION 4.1
OF THE PLAN; (II) TO EFFECT ANY RE-PRICING IN VIOLATION OF SECTION 3.2(D) OF THE
PLAN; (III) TO GRANT OPTIONS OR STOCK APPRECIATION RIGHTS HAVING AN EXERCISE
PRICE IN VIOLATION OF SECTION 6.2 OR 7.2 OF THE PLAN, AS THE CASE MAY BE; OR
(IV) FOR WHICH SHAREHOLDER APPROVAL WOULD THEN BE REQUIRED PURSUANT TO
SECTION 422 OF THE CODE OR THE RULES OF THE NASDAQ STOCK MARKET (OR OTHER
APPLICABLE MARKET OR EXCHANGE ON WHICH THE COMPANY’S COMMON STOCK MAY BE QUOTED
OR TRADED).

 

5

--------------------------------------------------------------------------------


 

4.                                       Shares Available for Issuance.

 

4.1                                 Maximum Number of Shares Available; Certain
Restrictions on Awards. Subject to adjustment as provided in Section 4.3 of the
Plan, the maximum number of shares of Common Stock that will be available for
issuance under the Plan will be the sum of:

 


(A)                                  550,000;


 


(B)                                 THE NUMBER OF SHARES ISSUED OR INCENTIVE
AWARDS GRANTED UNDER THE PLAN IN CONNECTION WITH THE SETTLEMENT, ASSUMPTION OR
SUBSTITUTION OF OUTSTANDING AWARDS OR OBLIGATIONS TO GRANT FUTURE AWARDS AS A
CONDITION OF THE COMPANY AND/OR ANY SUBSIDIARY(IES) ACQUIRING, MERGING OR
CONSOLIDATING WITH ANOTHER ENTITY; AND


 


(C)                                  THE NUMBER OF SHARES THAT ARE UNALLOCATED
AND AVAILABLE FOR GRANT UNDER A STOCK PLAN ASSUMED BY THE COMPANY OR ANY
SUBSIDIARY(IES) IN CONNECTION WITH THE MERGER, CONSOLIDATION, OR ACQUISITION OF
ANOTHER ENTITY BY THE COMPANY AND/OR ANY OF ITS SUBSIDIARIES, BASED ON THE
APPLICABLE EXCHANGE RATIO AND OTHER TRANSACTION TERMS, BUT ONLY TO THE EXTENT
THAT SUCH SHARES MAY BE UTILIZED BY THE COMPANY OR ITS SUBSIDIARIES FOLLOWING
THE TRANSACTION PURSUANT TO THE RULES AND REGULATIONS OF THE NASDAQ STOCK MARKET
(OR OTHER APPLICABLE MARKET OR EXCHANGE ON WHICH THE COMPANY’S COMMON STOCK
MAY BE QUOTED OR TRADED).


 

Notwithstanding any other provisions of the Plan to the contrary, (i) no
Participant in the Plan may be granted Options and Stock Appreciation Rights
relating to more than 200,000 shares of Common Stock in the aggregate during any
calendar year; (ii) no Participant in the Plan may be granted Restricted Stock
Awards, Stock Unit Awards, Performance Awards and Stock Bonuses relating to more
than 200,000 shares of Common Stock in the aggregate during any calendar year;
(iii) no more than 500,000 shares of Common Stock may be issued pursuant to the
exercise of Incentive Stock Options granted under the Plan; and (iv) no more
than 300,000 shares of Common Stock may be issued or issuable under the Plan in
connection with the grant of Incentive Awards, other than Options or Stock
Appreciation Rights; provided, however, that the limits in clauses (i) and (ii),
above, will be 250,000 shares and 250,000 shares, respectively, as to a
Participant who, during the calendar year, is first appointed or elected as an
officer, hired as an employee, elected as a director or retained as a consultant
by the Company or who receives a promotion that results in an increase in
responsibilities or duties. All of the foregoing share limits are subject, in
each case, to adjustment as provided in Section 4.3 of the Plan. The limits in
clauses (i), (ii) and (iii) will not apply, however, to the extent Incentive
Awards are granted as a result of the Company’s assumption or substitution of
like awards issued by any acquired, merged or consolidated entity pursuant to
the applicable transaction terms, nor will any Incentive Stock Options issued in
any such assumption or substitution pursuant to applicable provisions of the
Code count towards the limit in clause (iii).

 

4.2                                 Accounting for Incentive Awards. Shares of
Common Stock that are issued under the Plan or that are potentially issuable
pursuant to outstanding Incentive Awards will be applied to reduce the maximum
number of shares of Common Stock remaining available for issuance under the
Plan. All shares so subtracted from the amount available under the Plan with
respect to an Incentive Award that lapses, expires, is forfeited (including
issued shares forfeited under a Restricted Stock Award) or for any reason is
terminated unexercised or unvested or is settled or paid in cash or any
form other than shares of Common Stock will automatically again become available
for issuance under the Plan; provided, however, that (i) any shares which would
have been issued upon any exercise of an Option but for the fact that the
exercise price was paid by a “net exercise” pursuant to Section 6.4(b) of the
Plan or the tender or attestation as to ownership of Previously Acquired Shares
pursuant to Section 6.4(a) of the Plan will not again become available for
issuance under the Plan; and (ii) shares covered by a Stock Appreciation Right,
to the extent exercised, will not again become available for issuance under the
Plan.

 

6

--------------------------------------------------------------------------------


 

4.3                                 Adjustments to Shares and Incentive Awards.
In the event of any reorganization, merger, consolidation, recapitalization,
liquidation, reclassification, stock dividend, stock split, combination of
shares, rights offering, divestiture or extraordinary dividend (including a
spin-off) or any other similar change in the corporate structure or shares of
the Company, the Committee (or, if the Company is not the surviving corporation
in any such transaction, the board of directors of the surviving corporation)
will make appropriate adjustment (which determination will be conclusive) as to
the number and kind of securities or other property (including cash) available
for issuance or payment under the Plan and, in order to prevent dilution or
enlargement of the rights of Participants, (a) the number and kind of securities
or other property (including cash) subject to outstanding Incentive Awards, and
(b) the exercise price of outstanding Options and Stock Appreciation Rights.

 

5.                                       Participation.

 

Participants in the Plan will be those Eligible Recipients who, in the judgment
of the Committee, have contributed, are contributing or are expected to
contribute to the achievement of economic objectives of the Company or its
Subsidiaries. Eligible Recipients may be granted from time to time one or more
Incentive Awards, singly or in combination or in tandem with other Incentive
Awards, as may be determined by the Committee in its sole discretion. Incentive
Awards will be deemed to be granted as of the date specified in the grant
resolution of the Committee, which date will be the date of any related
agreement with the Participant.

 

6.                                       Options.

 

6.1                                 Grant. An Eligible Recipient may be granted
one or more Options under the Plan, and such Options will be subject to such
terms and conditions, consistent with the other provisions of the Plan, as
may be determined by the Committee in its sole discretion. The Committee
may designate whether an Option is to be considered an Incentive Stock Option or
a Non-Statutory Stock Option. To the extent that any Incentive Stock Option (or
portion thereof) granted under the Plan ceases for any reason to qualify as an
“incentive stock option” for purposes of Section 422 of the Code, such Incentive
Stock Option (or portion thereof) will continue to be outstanding for purposes
of the Plan but will thereafter be deemed to be a Non-Statutory Stock Option.

 

6.2                                 Exercise Price. The per share price to be
paid by a Participant upon exercise of an Option will be determined by the
Committee in its discretion at the time of the Option grant, provided that such
price will not be less than 100% of the Fair Market Value of one share of Common
Stock on the date of grant (or 110% of the Fair Market Value of one share of
Common Stock on the date of grant of an Incentive Stock Option if, at the time
the Incentive Stock Option is granted, the Participant owns, directly or
indirectly, more than 10% of the total combined voting power of all classes of
stock of the Company or any parent or subsidiary corporation of the Company).
Notwithstanding the foregoing, to the extent that Options are granted under the
Plan as a result of the Company’s assumption or substitution of options issued
by any acquired, merged or consolidated entity, the exercise price for such
Options shall be the price determined by the Committee pursuant to the
conversion terms applicable to the transaction.

 

6.3                                 Exercisability and Duration. An Option will
become exercisable at such times and in such installments and upon such terms
and conditions as may be determined by the Committee in its sole discretion at
the time of grant (including without limitation (i) the achievement of one or
more specified objectives; and/or that (ii) the Participant remain in the
continuous employ or service of the Company or a Subsidiary for a certain
period); provided, however, that no Option may be exercisable after seven
(7) years from its date of grant (five years from its date of grant in the case
of an Incentive Stock Option if, at the time the Incentive Stock Option is
granted, the Participant owns, directly or indirectly, more than 10%

 

7

--------------------------------------------------------------------------------


 

of the total combined voting power of all classes of stock of the Company or any
parent or subsidiary corporation of the Company).

 

6.4                                 Payment of Exercise Price.

 


(A)                                  THE TOTAL PURCHASE PRICE OF THE SHARES TO
BE PURCHASED UPON EXERCISE OF AN OPTION WILL BE PAID ENTIRELY IN CASH (INCLUDING
CHECK, BANK DRAFT OR MONEY ORDER); PROVIDED, HOWEVER, THAT THE COMMITTEE, IN ITS
SOLE DISCRETION AND UPON TERMS AND CONDITIONS ESTABLISHED BY THE COMMITTEE,
MAY ALLOW SUCH PAYMENTS TO BE MADE, IN WHOLE OR IN PART, BY (I) TENDER OF A
BROKER EXERCISE NOTICE; (II) BY TENDER, OR ATTESTATION AS TO OWNERSHIP, OF
PREVIOUSLY ACQUIRED SHARES THAT ARE ACCEPTABLE TO THE COMMITTEE; (III) BY A “NET
EXERCISE” OF THE OPTION (AS FURTHER DESCRIBED IN PARAGRAPH (B), BELOW);  OR 
(IV) BY A COMBINATION OF SUCH METHODS.


 


(B)                                 IN THE CASE OF A “NET EXERCISE” OF AN
OPTION, THE COMPANY WILL NOT REQUIRE A PAYMENT OF THE EXERCISE PRICE OF THE
OPTION FROM THE PARTICIPANT BUT WILL REDUCE THE NUMBER OF SHARES OF COMMON STOCK
ISSUED UPON THE EXERCISE BY THE LARGEST NUMBER OF WHOLE SHARES THAT HAS A FAIR
MARKET VALUE ON THE EXERCISE DATE THAT DOES NOT EXCEED THE AGGREGATE EXERCISE
PRICE FOR THE SHARES EXERCISED UNDER THIS METHOD. SHARES OF COMMON STOCK WILL NO
LONGER BE OUTSTANDING UNDER AN OPTION (AND WILL THEREFORE NOT THEREAFTER BE
EXERCISABLE) FOLLOWING THE EXERCISE OF SUCH OPTION TO THE EXTENT OF (I) SHARES
USED TO PAY THE EXERCISE PRICE OF AN OPTION UNDER THE “NET EXERCISE,”
(II) SHARES ACTUALLY DELIVERED TO THE PARTICIPANT AS A RESULT OF SUCH EXERCISE
AND (III) ANY SHARES WITHHELD FOR PURPOSES OF TAX WITHHOLDING PURSUANT TO
SECTION 13.1 OF THE PLAN.


 


(C)                                  PREVIOUSLY ACQUIRED SHARES TENDERED OR
COVERED BY AN ATTESTATION AS PAYMENT OF AN OPTION EXERCISE PRICE WILL BE VALUED
AT THEIR FAIR MARKET VALUE ON THE EXERCISE DATE.


 

6.5                                 Manner of Exercise. An Option may be
exercised by a Participant in whole or in part from time to time, subject to the
conditions contained in the Plan and in the agreement evidencing such Option, by
delivery in person, by facsimile or electronic transmission or through the mail
of written notice of exercise to the Company at its principal executive office
in Minneapolis, Minnesota and by paying in full the total exercise price for the
shares of Common Stock to be purchased in accordance with Section 6.4 of the
Plan.

 

7.                                       Stock Appreciation Rights.

 

7.1                                 Grant. An Eligible Recipient may be granted
one or more Stock Appreciation Rights under the Plan, and such Stock
Appreciation Rights will be subject to such terms and conditions, consistent
with the other provisions of the Plan, as may be determined by the Committee in
its sole discretion. The Committee will have the sole discretion to determine
the form in which payment of the economic value of Stock Appreciation Rights
will be made to a Participant (i.e., cash, shares of Common Stock or any
combination thereof) or to consent to or disapprove the election by a
Participant of the form of such payment.

 

7.2                                 Exercise Price. The exercise price of a
Stock Appreciation Right will be determined by the Committee, in its discretion,
at the date of grant but may not be less than 100% of the Fair Market Value of
one share of Common Stock on the date of grant, except as provided in
Section 7.4 of the Plan. Notwithstanding the foregoing, to the extent that Stock
Appreciation Rights are granted under the Plan as a result of the Company’s
assumption or substitution of stock appreciation rights issued by any acquired,
merged or consolidated entity, the exercise price for such Stock Appreciation
Rights shall be the price determined by the Committee pursuant to the conversion
terms applicable to the transaction.

 

8

--------------------------------------------------------------------------------


 

7.3                                 Exercisability and Duration. A Stock
Appreciation Right will become exercisable at such time and in such installments
as may be determined by the Committee in its sole discretion at the time of
grant; provided, however, that no Stock Appreciation Right may be exercisable
after seven (7) years from its date of grant. A Stock Appreciation Right will be
exercised by giving notice in the same manner as for Options, as set forth in
Section 6.5 of the Plan.

 

7.4                                 Grants in Tandem with Options. Stock
Appreciation Rights may be granted alone or in addition to other Incentive
Awards, or in tandem with an Option, either at the time of grant of the Option
or at any time thereafter during the term of the Option. A Stock Appreciation
Right granted in tandem with an Option shall cover the same number of shares of
Common Stock as covered by the Option (or such lesser number as the Committee
may determine), shall be exercisable at such time or times and only to the
extent that the related Option is exercisable, have the same term as the Option
and shall have an exercise price equal to the exercise price for the Option.
Upon the exercise of a Stock Appreciation Right granted in tandem with an
Option, the Option shall be canceled automatically to the extent of the number
of shares covered by such exercise; conversely, upon exercise of an Option
having a related Stock Appreciation Right, the Stock Appreciation Right shall be
canceled automatically to the extent of the number of shares covered by the
Option exercise.

 

8.                                       Restricted Stock Awards.

 

8.1                                 Grant. An Eligible Recipient may be granted
one or more Restricted Stock Awards under the Plan, and such Restricted Stock
Awards will be subject to such terms and conditions, consistent with the other
provisions of the Plan, as may be determined by the Committee in its sole
discretion. The Committee may impose such restrictions or conditions, not
inconsistent with the provisions of the Plan, to the vesting of such Restricted
Stock Awards as it deems appropriate, including, without limitation, (i) the
achievement of one or more specified objectives; and/or that (ii) the
Participant remain in the continuous employ or service of the Company or a
Subsidiary for a certain period.

 

8.2                                 Rights as a Shareholder; Transferability.
Except as provided in Sections 8.1, 8.3, 8.4 and 15.3 of the Plan, a Participant
will have all voting, dividend, liquidation and other rights with respect to
shares of Common Stock issued to the Participant as a Restricted Stock Award
under this Section 8 upon the Participant becoming the holder of record of such
shares as if such Participant were a holder of record of shares of unrestricted
Common Stock.

 

8.3                                 Dividends and Distributions. Unless the
Committee determines otherwise in its sole discretion (either in the agreement
evidencing the Restricted Stock Award at the time of grant or at any time after
the grant of the Restricted Stock Award), any dividends or distributions
(including regular quarterly cash dividends) paid with respect to shares of
Common Stock subject to the unvested portion of a Restricted Stock Award will be
subject to the same restrictions as the shares to which such dividends or
distributions relate. The Committee will determine in its sole discretion
whether any interest will be paid on such dividends or distributions.

 

8.4                                 Enforcement of Restrictions. To enforce the
restrictions referred to in this Section 8, the Committee may place a legend on
the stock certificates referring to such restrictions and may require the
Participant, until the restrictions have lapsed, to keep the stock certificates,
together with duly endorsed stock powers, in the custody of the Company or its
transfer agent, or to maintain evidence of stock ownership, together with duly
endorsed stock powers, in a certificateless book-entry stock account with the
Company’s transfer agent.

 

9

--------------------------------------------------------------------------------


 

9.                                       Stock Unit Awards.

 

An Eligible Recipient may be granted one or more Stock Unit Awards under the
Plan, and such Stock Unit Awards will be subject to such terms and conditions,
consistent with the other provisions of the Plan, as may be determined by the
Committee in its sole discretion. The Committee may impose such restrictions or
conditions, not inconsistent with the provisions of the Plan, to the payment,
issuance, retention and/or vesting of such Stock Unit Awards as it deems
appropriate, including, without limitation, (i) the achievement of one or more
specified objectives; and/or that (ii) the Participant remain in the continuous
employ or service of the Company or a Subsidiary for a certain period; provided,
however, that in all cases payment of a Stock Unit Award will be made within two
and one-half months following the end of the Eligible Recipient’s tax year
during which receipt of the Stock Unit Award is no longer subject to a
“substantial risk of forfeiture” within the meaning of Section 409A of the Code,
unless otherwise determined by the Committee pursuant to Section 3.2(f) of the
Plan.

 

10.                                 Performance Awards.

 

An Eligible Recipient may be granted one or more Performance Awards under the
Plan, and such Performance Awards will be subject to such terms and conditions,
if any, consistent with the other provisions of the Plan, as may be determined
by the Committee in its sole discretion, including, but not limited to, the
achievement of one or more specified objectives; provided, however, that in all
cases payment of the Performance Award will be made within two and one-half
months following the end of the Eligible Recipient’s tax year during which
receipt of the Performance Award is no longer subject to a “substantial risk of
forfeiture” within the meaning of Section 409A of the Code, unless otherwise
determined by the Committee pursuant to Section 3.2(f) of the Plan.

 

11.                                 Stock Bonuses.

 

An Eligible Recipient may be granted one or more Stock Bonuses under the Plan,
and such Stock Bonuses will be subject to such terms and conditions, if any,
consistent with the other provisions of the Plan, as may be determined by the
Committee in its sole discretion, including, but not limited to, the achievement
of one or more specified objectives; provided, however, that in all cases
payment of the Stock Bonus will be made within two and one-half months following
the end of the Eligible Recipient’s tax year during which receipt of the Stock
Bonus is no longer subject to a “substantial risk of forfeiture” within the
meaning of Section 409A of the Code, unless otherwise determined by the
Committee pursuant to Section 3.2(f) of the Plan.

 

12.                                 Effect of Termination of Employment or Other
Service. The following provisions shall apply upon termination of a
Participant’s employment or other service with the Company and all Subsidiaries,
except to the extent that the Committee provides otherwise in an agreement
evidencing an Incentive Award at the time of grant or determines pursuant to
Section 12.3 of the Plan.

 

12.1                           Termination Due to Death, Disability or
Retirement. In the event a Participant’s employment or other service with the
Company and all Subsidiaries is terminated by reason of death, Disability or
Retirement:

 


(A)                                  ALL OUTSTANDING OPTIONS AND STOCK
APPRECIATION RIGHTS THEN HELD BY THE PARTICIPANT WILL, TO THE EXTENT EXERCISABLE
AS OF SUCH TERMINATION, REMAIN EXERCISABLE IN FULL FOR A PERIOD OF TWELVE MONTHS
AFTER SUCH TERMINATION (BUT IN NO EVENT AFTER THE EXPIRATION DATE OF ANY SUCH
OPTION OR STOCK APPRECIATION RIGHT). OPTIONS AND STOCK APPRECIATION RIGHTS NOT
EXERCISABLE AS OF SUCH TERMINATION WILL BE FORFEITED AND TERMINATE.

 

10

--------------------------------------------------------------------------------


 


(B)                                 ALL RESTRICTED STOCK AWARDS THEN HELD BY THE
PARTICIPANT THAT HAVE NOT VESTED AS OF SUCH TERMINATION WILL BE TERMINATED AND
FORFEITED; AND


 


(C)                                  ALL OUTSTANDING BUT UNPAID STOCK UNIT
AWARDS, PERFORMANCE AWARDS AND STOCK BONUSES THEN HELD BY THE PARTICIPANT WILL
BE TERMINATED AND FORFEITED.


 

12.2                           Termination for Reasons Other than Death,
Disability or Retirement. Subject to Section 12.4 of the Plan, in the event a
Participant’s employment or other service is terminated with the Company and all
Subsidiaries for any reason other than death, Disability or Retirement, or a
Participant is in the employ or service of a Subsidiary and the Subsidiary
ceases to be a Subsidiary of the Company (unless the Participant continues in
the employ or service of the Company or another Subsidiary):

 


(A)                                  ALL OUTSTANDING OPTIONS AND STOCK
APPRECIATION RIGHTS THEN HELD BY THE PARTICIPANT WILL, TO THE EXTENT EXERCISABLE
AS OF SUCH TERMINATION, REMAIN EXERCISABLE IN FULL FOR A PERIOD OF THREE MONTHS
AFTER SUCH TERMINATION (BUT IN NO EVENT AFTER THE EXPIRATION DATE OF ANY SUCH
OPTION OR STOCK APPRECIATION RIGHT). OPTIONS AND STOCK APPRECIATION RIGHTS NOT
EXERCISABLE AS OF SUCH TERMINATION WILL BE FORFEITED AND TERMINATE;


 


(B)                                 ALL RESTRICTED STOCK AWARDS THEN HELD BY THE
PARTICIPANT THAT HAVE NOT VESTED AS OF SUCH TERMINATION WILL BE TERMINATED AND
FORFEITED; AND


 


(C)                                  ALL OUTSTANDING BUT UNPAID STOCK UNIT
AWARDS, PERFORMANCE AWARDS AND STOCK BONUSES THEN HELD BY THE PARTICIPANT WILL
BE TERMINATED AND FORFEITED.


 

12.3                           Modification of Rights Upon Termination.
Notwithstanding the other provisions of this Section 12, upon a Participant’s
termination of employment or other service with the Company and all
Subsidiaries, the Committee may, in its sole discretion (which may be exercised
at any time on or after the date of grant, including following such
termination), except as provided in clause (ii), below, cause Options or Stock
Appreciation Rights (or any part thereof) then held by such Participant to
terminate, become or continue to become exercisable and/or remain exercisable
following such termination of employment or service, and Restricted Stock
Awards, Stock Unit Awards, Performance Awards or Stock Bonuses then held by such
Participant to terminate, vest and/or continue to vest or become free of
restrictions and conditions to payment, as the case may be, following such
termination of employment or service, in each case in the manner determined by
the Committee; provided, however, that (i) no Incentive Award may remain
exercisable or continue to vest for more than two years beyond the date such
Incentive Award would have terminated if not for the provisions of this
Section 12.3 but in no event beyond its expiration date; and (ii) any such
action adversely affecting any outstanding Incentive Award will not be effective
without the consent of the affected Participant (subject to the right of the
Committee to take whatever action it deems appropriate under Sections 3.2(c),
4.3 and 14 of the Plan).

 

12.4                           Effects of Actions Constituting Cause.
Notwithstanding anything in the Plan to the contrary, in the event that a
Participant is determined by the Committee, acting in its sole discretion, to
have committed any action which would constitute Cause as defined in Section 2.3
of the Plan, irrespective of whether such action or the Committee’s
determination occurs before or after termination of such Participant’s
employment with the Company or any Subsidiary, all rights of the Participant
under the Plan and any agreements evidencing an Incentive Award then held by the
Participant shall terminate and be forfeited without notice of any kind. The
Company may defer the exercise of any Option, the vesting of any Restricted
Stock Award or the payment of any Stock Unit Award, Performance Award or Stock
Bonus for a period of up to forty-five (45) days in order for the Committee to
make any determination as to the existence of Cause.

 

11

--------------------------------------------------------------------------------


 

12.5                           Determination of Termination of Employment or
Other Service.

 


(A)                                  THE CHANGE IN A PARTICIPANT’S STATUS FROM
THAT OF AN EMPLOYEE OF THE COMPANY OR ANY SUBSIDIARY TO THAT OF A NON-EMPLOYEE
CONSULTANT, DIRECTOR OR ADVISOR OF THE COMPANY OR ANY SUBSIDIARY WILL, FOR
PURPOSES OF THE PLAN, BE DEEMED TO RESULT IN A TERMINATION OF SUCH PARTICIPANT’S
EMPLOYMENT WITH THE COMPANY AND ITS SUBSIDIARIES, UNLESS THE COMMITTEE OTHERWISE
DETERMINES IN ITS SOLE DISCRETION.


 


(B)                                 THE CHANGE IN A PARTICIPANT’S STATUS FROM
THAT OF A NON-EMPLOYEE CONSULTANT, DIRECTOR OR ADVISOR OF THE COMPANY OR ANY
SUBSIDIARY TO THAT OF AN EMPLOYEE OF THE COMPANY OR ANY SUBSIDIARY WILL NOT, FOR
PURPOSES OF THE PLAN, BE DEEMED TO RESULT IN A TERMINATION OF SUCH PARTICIPANT’S
SERVICE AS A NON-EMPLOYEE CONSULTANT, DIRECTOR OR ADVISOR WITH THE COMPANY AND
ITS SUBSIDIARIES, AND SUCH PARTICIPANT WILL THEREAFTER BE DEEMED TO BE AN
EMPLOYEE OF THE COMPANY OR ITS SUBSIDIARIES UNTIL SUCH PARTICIPANT’S EMPLOYMENT
IS TERMINATED, IN WHICH EVENT SUCH PARTICIPANT WILL BE GOVERNED BY THE
PROVISIONS OF THIS PLAN RELATING TO TERMINATION OF EMPLOYMENT OR SERVICE
(SUBJECT TO PARAGRAPH (A), ABOVE).


 


(C)                                  UNLESS THE COMMITTEE OTHERWISE DETERMINES
IN ITS SOLE DISCRETION, A PARTICIPANT’S EMPLOYMENT OR OTHER SERVICE WILL, FOR
PURPOSES OF THE PLAN, BE DEEMED TO HAVE TERMINATED ON THE DATE RECORDED ON THE
PERSONNEL OR OTHER RECORDS OF THE COMPANY OR THE SUBSIDIARY FOR WHICH THE
PARTICIPANT PROVIDES EMPLOYMENT OR OTHER SERVICE, AS DETERMINED BY THE COMMITTEE
IN ITS SOLE DISCRETION BASED UPON SUCH RECORDS; PROVIDED, HOWEVER, IF
DISTRIBUTION OF AN INCENTIVE AWARD SUBJECT TO SECTION 409A OF THE CODE IS
TRIGGERED BY A TERMINATION OF A PARTICIPANT’S EMPLOYMENT OR OTHER SERVICE, SUCH
TERMINATION MUST ALSO CONSTITUTE A “SEPARATION FROM SERVICE” WITHIN THE MEANING
OF SECTION 409A OF THE CODE.

 

12.6                           Breach of Employment, Service, Confidentiality,
Non-Compete or Non-Solicitation Agreements. Notwithstanding anything in the Plan
to the contrary and in addition to the rights of the Committee under
Section 12.4 of the Plan, in the event that a Participant materially breaches
the terms of any employment, service, confidentiality, non-compete or
non-solicitation agreement entered into with the Company or any Subsidiary
(including an employment, service, confidentiality, non-compete or
non-solicitation agreement made in connection with the grant of an Incentive
Award), whether such breach occurs before or after termination of such
Participant’s employment or other service with the Company or any Subsidiary,
the Committee in its sole discretion may require the Participant to surrender
shares of Common Stock received, and to disgorge any profits (however defined by
the Committee), made or realized by the Participant in connection with any
Incentive Awards or any shares issued upon the exercise or vesting of any
Incentive Awards.

 

13.                                 Payment of Withholding Taxes.

 

13.1                           General Rules. The Company is entitled to
(a) withhold and deduct from future wages of the Participant (or from other
amounts that may be due and owing to the Participant from the Company or a
Subsidiary), or make other arrangements for the collection of, all legally
required amounts necessary to satisfy any and all federal, foreign, state and
local withholding and employment-related tax requirements attributable to an
Incentive Award, including, without limitation, the grant, exercise or vesting
of, or payment of dividends with respect to, an Incentive Award or a
disqualifying disposition of stock received upon exercise of an Incentive Stock
Option; (b) withhold cash paid or payable or shares of Common Stock from the
shares issued or otherwise issuable to the Participant in connection with an
Incentive Award; or (c) require the Participant promptly to remit the amount of
such withholding to the Company before taking any action, including issuing any
shares of Common Stock, with respect to an Incentive Award. Shares of

 

12

--------------------------------------------------------------------------------


 

Common Stock issued or otherwise issuable to the Participant in connection with
an Incentive Award that gives rise to the tax withholding obligation that are
withheld for purposes of satisfying the Participant’s withholding or
employment-related tax obligation will be valued at their Fair Market Value on
the Tax Date.

 

13.2                           Special Rules. The Committee may, in its sole
discretion and upon terms and conditions established by the Committee, permit or
require a Participant to satisfy, in whole or in part, any withholding or
employment-related tax obligation described in Section 13.1 of the Plan by
electing to tender, or by attestation as to ownership of, Previously Acquired
Shares, by delivery of a Broker Exercise Notice or a combination of such
methods. For purposes of satisfying a Participant’s withholding or
employment-related tax obligation, Previously Acquired Shares tendered or
covered by an attestation will be valued at their Fair Market Value on the Tax
Date.

 

14.                                 Change in Control.

 

14.1                           A “Change in Control” shall be deemed to have
occurred if the event set forth in any one of the following paragraphs shall
have occurred:

 


(A)                                  THE SALE, LEASE, EXCHANGE OR OTHER
TRANSFER, DIRECTLY OR INDIRECTLY, OF SUBSTANTIALLY ALL OF THE ASSETS OF THE
COMPANY (IN ONE TRANSACTION OR IN A SERIES OF RELATED TRANSACTIONS) TO A PERSON
OR ENTITY THAT IS NOT CONTROLLED BY THE COMPANY;


 


(B)                                 THE APPROVAL BY THE SHAREHOLDERS OF THE
COMPANY OF ANY PLAN OR PROPOSAL FOR THE LIQUIDATION OR DISSOLUTION OF THE
COMPANY;


 


(C)                                  ANY PERSON BECOMES AFTER THE EFFECTIVE DATE
OF THE PLAN THE “BENEFICIAL OWNER” (AS DEFINED IN RULE 13D-3 UNDER THE EXCHANGE
ACT), DIRECTLY OR INDIRECTLY, OF (A) 20% OR MORE, BUT NOT 50% OR MORE, OF THE
COMBINED VOTING POWER OF THE COMPANY’S OUTSTANDING SECURITIES ORDINARILY HAVING
THE RIGHT TO VOTE AT ELECTIONS OF DIRECTORS, UNLESS THE TRANSACTION RESULTING IN
SUCH OWNERSHIP HAS BEEN APPROVED IN ADVANCE BY THE INCUMBENT DIRECTORS, OR
(B) 50% OR MORE OF THE COMBINED VOTING POWER OF THE COMPANY’S OUTSTANDING
SECURITIES ORDINARILY HAVING THE RIGHT TO VOTE AT ELECTIONS OF DIRECTORS
(REGARDLESS OF ANY APPROVAL BY THE INCUMBENT DIRECTORS);


 


(D)                                 A MERGER OR CONSOLIDATION TO WHICH THE
COMPANY IS A PARTY IF THE SHAREHOLDERS OF THE COMPANY IMMEDIATELY PRIOR TO
EFFECTIVE DATE OF SUCH MERGER OR CONSOLIDATION HAVE “BENEFICIAL OWNERSHIP” (AS
DEFINED IN RULE 13D-3 UNDER THE EXCHANGE ACT), IMMEDIATELY FOLLOWING THE
EFFECTIVE DATE OF SUCH MERGER OR CONSOLIDATION, OF SECURITIES OF THE SURVIVING
CORPORATION REPRESENTING (A) MORE THAN 50%, BUT LESS THAN 80%, OF THE COMBINED
VOTING POWER OF THE SURVIVING CORPORATION’S THEN OUTSTANDING SECURITIES
ORDINARILY HAVING THE RIGHT TO VOTE AT ELECTIONS OF DIRECTORS, UNLESS SUCH
MERGER OR CONSOLIDATION HAS BEEN APPROVED IN ADVANCE BY THE INCUMBENT DIRECTORS
(AS DEFINED BELOW), OR (B) 50% OR LESS OF THE COMBINED VOTING POWER OF THE
SURVIVING CORPORATION’S THEN OUTSTANDING SECURITIES ORDINARILY HAVING THE RIGHT
TO VOTE AT ELECTIONS OF DIRECTORS (REGARDLESS OF ANY APPROVAL BY THE INCUMBENT
DIRECTORS);


 


(E)                                  THE INCUMBENT DIRECTORS CEASE FOR ANY
REASON TO CONSTITUTE AT LEAST A MAJORITY OF THE BOARD; OR


 


(F)                                    ANY OTHER CHANGE IN CONTROL OF THE
COMPANY OF A NATURE THAT WOULD BE REQUIRED TO BE REPORTED PURSUANT TO SECTION 13
OR 15(D) OF THE EXCHANGE ACT, WHETHER OR NOT THE COMPANY IS THEN SUBJECT TO SUCH
REPORTING REQUIREMENTS.

 

13

--------------------------------------------------------------------------------


 

For purposes of this Section 14, “Incumbent Directors” of the Company will mean
any individuals who are members of the Board on the Effective Date and any
individual who subsequently becomes a member of the Board whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of the Incumbent Directors (either by specific vote or by
approval of the Company’s proxy statement in which such individual is named as a
nominee for director without objection to such nomination).

 

14.2                           Acceleration of Vesting. Without limiting the
authority of the Committee under Sections 3.2 and 4.3 of the Plan, if a Change
in Control of the Company occurs, then, if approved by the Committee in its sole
discretion either in an agreement evidencing an Incentive Award at the time of
grant or at any time after the grant of an Incentive Award: (a) all Options and
Stock Appreciation Rights will become immediately exercisable in full and will
remain exercisable in accordance with their terms; (b) all Restricted Stock
Awards will become immediately fully vested and non-forfeitable; and (c) any
conditions to the payment of Stock Unit Awards, Performance Awards and Stock
Bonuses will lapse. The Committee may make any such acceleration subject to
further conditions, including, but not limited to, conditions relating to
(i) the failure of any successor to assume the Incentive Awards in connection
with a Change in Control, or (ii) the Participant’s involuntary termination,
other than for Cause, or voluntary termination for Good Reason, in each case
within a specified period of time following a Change in Control.

 

14.3                           Cash Payment. If a Change in Control of the
Company occurs, then the Committee, if approved by the Committee in its sole
discretion either in an agreement evidencing an Incentive Award at the time of
grant or at any time after the grant of an Incentive Award, and without the
consent of any Participant affected thereby, may determine that: (i) some or all
Participants holding outstanding Options will receive, with respect to some or
all of the shares of Common Stock subject to such Options, as of the effective
date of any such Change in Control of the Company, cash in an amount equal to
the excess of the Fair Market Value of such shares immediately prior to the
effective date of such Change in Control of the Company over the exercise price
per share of such Options (or, in the event that there is no excess, that such
Options will be terminated); and (ii) some or all Participants holding
Performance Awards will receive, with respect to some or all of the shares of
Common Stock subject to such Performance Awards, as of the effective date of any
such Change in Control of the Company, cash in an amount equal the Fair Market
Value of such shares immediately prior to the effective date of such Change in
Control.

 

14.4                           Limitation on Change in Control Payments.
Notwithstanding anything in Section 14.2 or 14.3 of the Plan to the contrary,
if, with respect to a Participant, the acceleration of the vesting of an
Incentive Award as provided in Section 14.2 of the Plan or the payment of cash
in exchange for all or part of an Incentive Award as provided in Section 14.3 of
the Plan (which acceleration or payment could be deemed a “payment” within the
meaning of Section 280G(b)(2) of the Code), together with any other “payments”
that such Participant has the right to receive from the Company or any
corporation that is a member of an “affiliated group” (as defined in
Section 1504(a) of the Code without regard to Section 1504(b) of the Code) of
which the Company is a member, would constitute a “parachute payment” (as
defined in Section 280G(b)(2) of the Code), then the “payments” to such
Participant pursuant to Section 14.2 or 14.3 of the Plan will be reduced to the
largest amount as will result in no portion of such “payments” being subject to
the excise tax imposed by Section 4999 of the Code; provided, that such
reduction shall be made only if the aggregate amount of the payments after such
reduction exceeds the difference between (A) the amount of such payments absent
such reduction minus (B) the aggregate amount of the excise tax imposed under
Section 4999 of the Code attributable to any such excess parachute payments.
Notwithstanding the foregoing sentence, if a Participant is subject to a
separate agreement with the Company or a Subsidiary that expressly addresses the
potential application of Sections 280G or 4999 of the Code (including, without
limitation, that “payments” under such agreement or otherwise will be reduced,
that the Participant will have the discretion to determine which “payments” will

 

14

--------------------------------------------------------------------------------


 

be reduced, that such “payments” will not be reduced or that such “payments”
will be “grossed up” for tax purposes), then this Section 14.4 will not apply,
and any “payments” to a Participant pursuant to Section 14.2 or 14.3 of the Plan
will be treated as “payments” arising under such separate agreement.

 

15.                                 Rights of Eligible Recipients and
Participants; Transferability.

 

15.1                           Employment or Service. Nothing in the Plan will
interfere with or limit in any way the right of the Company or any Subsidiary to
terminate the employment or service of any Eligible Recipient or Participant at
any time, nor confer upon any Eligible Recipient or Participant any right to
continue in the employ or service of the Company or any Subsidiary.

 

15.2                           Rights as a Shareholder; Dividends. As a holder
of Incentive Awards (other than Restricted Stock Awards), a Participant will
have no rights as a shareholder unless and until such Incentive Awards are
exercised for, or paid in the form of, shares of Common Stock and the
Participant becomes the holder of record of such shares. Except as otherwise
provided in the Plan or otherwise provided by the Committee, no adjustment will
be made in the amount of cash payable or in the number of shares of Common Stock
issuable under Incentive Awards denominated in or based on the value of shares
of Common Stock as a result of cash dividends or distributions paid to holders
of Common Stock prior to the payment of, or issuance of shares of Common Stock
under, such Incentive Awards.

 

15.3                           Restrictions on Transfer.

 


(A)                                  EXCEPT PURSUANT TO TESTAMENTARY WILL OR THE
LAWS OF DESCENT AND DISTRIBUTION OR AS OTHERWISE EXPRESSLY PERMITTED BY
SUBSECTIONS (B) AND (C) BELOW, NO RIGHT OR INTEREST OF ANY PARTICIPANT IN AN
INCENTIVE AWARD PRIOR TO THE EXERCISE (IN THE CASE OF OPTIONS) OR VESTING OR
ISSUANCE (IN THE CASE OF RESTRICTED STOCK AWARDS AND PERFORMANCE AWARDS) OF SUCH
INCENTIVE AWARD WILL BE ASSIGNABLE OR TRANSFERABLE, OR SUBJECTED TO ANY LIEN,
DURING THE LIFETIME OF THE PARTICIPANT, EITHER VOLUNTARILY OR INVOLUNTARILY,
DIRECTLY OR INDIRECTLY, BY OPERATION OF LAW OR OTHERWISE.


 


(B)                                 A PARTICIPANT WILL BE ENTITLED TO DESIGNATE
A BENEFICIARY TO RECEIVE AN INCENTIVE AWARD UPON SUCH PARTICIPANT’S DEATH, AND
IN THE EVENT OF SUCH PARTICIPANT’S DEATH, PAYMENT OF ANY AMOUNTS DUE UNDER THE
PLAN WILL BE MADE TO, AND EXERCISE OF ANY OPTIONS OR STOCK APPRECIATION RIGHTS
(TO THE EXTENT PERMITTED PURSUANT TO SECTION 12 OF THE PLAN) MAY BE MADE BY,
SUCH BENEFICIARY. IF A DECEASED PARTICIPANT HAS FAILED TO DESIGNATE A
BENEFICIARY, OR IF A BENEFICIARY DESIGNATED BY THE PARTICIPANT FAILS TO SURVIVE
THE PARTICIPANT, PAYMENT OF ANY AMOUNTS DUE UNDER THE PLAN WILL BE MADE TO, AND
EXERCISE OF ANY OPTIONS OR STOCK APPRECIATION RIGHTS (TO THE EXTENT PERMITTED
PURSUANT TO SECTION 12 OF THE PLAN) MAY BE MADE BY, THE PARTICIPANT’S LEGAL
REPRESENTATIVES, HEIRS AND LEGATEES. IF A DECEASED PARTICIPANT HAS DESIGNATED A
BENEFICIARY AND SUCH BENEFICIARY SURVIVES THE PARTICIPANT BUT DIES BEFORE
COMPLETE PAYMENT OF ALL AMOUNTS DUE UNDER THE PLAN OR EXERCISE OF ALL
EXERCISABLE OPTIONS OR STOCK APPRECIATION RIGHTS, THEN SUCH PAYMENTS WILL BE
MADE TO, AND THE EXERCISE OF SUCH OPTIONS OR STOCK APPRECIATION RIGHTS MAY BE
MADE BY, THE LEGAL REPRESENTATIVES, HEIRS AND LEGATEES OF THE BENEFICIARY.


 


(C)                                  UPON A PARTICIPANT’S REQUEST, THE COMMITTEE
MAY, IN ITS SOLE DISCRETION, PERMIT A TRANSFER OF ALL OR A PORTION OF A
NON-STATUTORY STOCK OPTION, OTHER THAN FOR VALUE, TO SUCH PARTICIPANT’S CHILD,
STEPCHILD, GRANDCHILD, PARENT, STEPPARENT, GRANDPARENT, SPOUSE, FORMER SPOUSE,
SIBLING, NIECE, NEPHEW, MOTHER-IN-LAW, FATHER-IN-LAW, SON-IN-LAW,
DAUGHTER-IN-LAW, BROTHER-IN-LAW, OR SISTER-IN-LAW, ANY PERSON SHARING SUCH
PARTICIPANT’S HOUSEHOLD (OTHER THAN A TENANT OR EMPLOYEE), A TRUST IN WHICH ANY
OF THE FOREGOING HAVE MORE THAN FIFTY PERCENT OF THE BENEFICIAL INTERESTS, A

 

15

--------------------------------------------------------------------------------


 


FOUNDATION IN WHICH ANY OF THE FOREGOING (OR THE PARTICIPANT) CONTROL THE
MANAGEMENT OF ASSETS, AND ANY OTHER ENTITY IN WHICH THESE PERSONS (OR THE
PARTICIPANT) OWN MORE THAN FIFTY PERCENT OF THE VOTING INTERESTS. ANY PERMITTED
TRANSFEREE WILL REMAIN SUBJECT TO ALL THE TERMS AND CONDITIONS APPLICABLE TO THE
PARTICIPANT PRIOR TO THE TRANSFER. A PERMITTED TRANSFER MAY BE CONDITIONED UPON
SUCH REQUIREMENTS AS THE COMMITTEE MAY, IN ITS SOLE DISCRETION, DETERMINE,
INCLUDING, BUT NOT LIMITED TO EXECUTION AND/OR DELIVERY OF APPROPRIATE
ACKNOWLEDGEMENTS, OPINION OF COUNSEL, OR OTHER DOCUMENTS BY THE TRANSFEREE.


 

15.4                           Non-Exclusivity of the Plan. Nothing contained in
the Plan is intended to modify or rescind any previously approved compensation
plans or programs of the Company or create any limitations on the power or
authority of the Board to adopt such additional or other compensation
arrangements as the Board may deem necessary or desirable.

 

16.                                 Securities Law and Other Restrictions.

 

Notwithstanding any other provision of the Plan or any agreements entered into
pursuant to the Plan, the Company will not be required to issue any shares of
Common Stock under this Plan, and a Participant may not sell, assign, transfer
or otherwise dispose of shares of Common Stock issued pursuant to Incentive
Awards granted under the Plan, unless (a) there is in effect with respect to
such shares a registration statement under the Securities Act and any applicable
securities laws of a state or foreign jurisdiction or an exemption from such
registration under the Securities Act and applicable state or foreign securities
laws, and (b) there has been obtained any other consent, approval or permit from
any other U.S. or foreign regulatory body which the Committee, in its sole
discretion, deems necessary or advisable. The Company may condition such
issuance, sale or transfer upon the receipt of any representations or agreements
from the parties involved, and the placement of any legends on certificates
representing shares of Common Stock, as may be deemed necessary or advisable by
the Company in order to comply with such securities law or other restrictions.

 

17.                                 Compliance with Section 409A.

 

It is intended that the Plan and all Incentive Awards hereunder be administered
in a manner that will comply with the requirements of Section 409A of the Code,
including any exceptions to such requirements. The Committee is authorized to
adopt rules or regulations deemed necessary or appropriate to qualify for an
exception from or to comply with the requirements of Section 409A of the Code
(including any transition or grandfather rules relating thereto).
Notwithstanding anything in this Section 17 to the contrary, with respect to any
Incentive Award subject to Section 409A of the Code, no amendment to or payment
under such Incentive Award will be made unless permitted under Section 409A and
the regulations or rulings issued thereunder.

 

18.                                 Plan Amendment, Modification and
Termination.

 

The Board may suspend or terminate the Plan or any portion thereof at any time.
In addition to the authority of the Committee to amend the Plan under
Section 3.2(e) of the Plan, the Board may amend the Plan from time to time in
such respects as the Board may deem advisable in order that Incentive Awards
under the Plan will conform to any change in applicable laws or regulations or
in any other respect the Board may deem to be in the best interests of the
Company; provided, however, that no such amendments to the Plan will be
effective without approval of the Company’s shareholders if: (i) shareholder
approval of the amendment is then required pursuant to Section 422 of the Code
or the rules of the Nasdaq Stock Market (or other applicable market or exchange
on which the Company’s Common Stock may be quoted or traded); or (ii) such
amendment seeks to increase the number of shares authorized for issuance

 

16

--------------------------------------------------------------------------------


 

hereunder (other than by virtue of an adjustment under Section 4.3 of the Plan)
or to modify Section 3.2(d) of the Plan. No termination, suspension or amendment
of the Plan may adversely affect any outstanding Incentive Award without the
consent of the affected Participant; provided, however, that this sentence will
not impair the right of the Committee to take whatever action it deems
appropriate under Sections 3.2(c), 4.3 and 14 of the Plan.

 

19.                                 Effective Date and Duration of the Plan.

 

The Plan will be effective as of May 18, 2006, or such later date on which the
Plan is initially approved by the Company’s shareholders (the “Effective Date”).
The Plan will terminate at midnight on the day before the tenth (10th)
anniversary of the Effective Date, and may be terminated prior to such time by
Board action. No Incentive Award will be granted after termination of the Plan.
Incentive Awards outstanding upon termination of the Plan may continue to be
exercised, earned or become free of restrictions, according to their terms.

 

20.                                 Miscellaneous.

 

20.1                           Governing Law. The validity, construction,
interpretation, administration and effect of the Plan and any rules, regulations
and actions relating to the Plan will be governed by and construed exclusively
in accordance with the laws of the State of Minnesota, notwithstanding the
conflicts of laws principles of any jurisdictions.

 

20.2                           Successors and Assigns. The Plan will be binding
upon and inure to the benefit of the successors and permitted assigns of the
Company and the Participants.

 

20.3                           Construction. Wherever possible, each provision
of the Plan and any agreement evidencing an Incentive Award granted under the
Plan will be interpreted so that it is valid under the applicable law. If any
provision of the Plan or any agreement evidencing an Incentive Award granted
under the Plan is to any extent invalid under the applicable law, that provision
will still be effective to the extent it remains valid. The remainder of the
Plan and the Incentive Award agreement also will continue to be valid, and the
entire Plan and Incentive Award agreement will continue to be valid in other
jurisdictions.

 

17

--------------------------------------------------------------------------------